 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CIRON B. SPRINGFIELD,                              No. 2:19-cv-0965 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    A. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 26, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis. While the

27   court denies plaintiff’s request for a preliminary injunction, it has provided copies of plaintiff’s

28   objections and the two declarations supporting the objections to the Special Master in the case of
                                                         1
 1   Coleman v. Newsom, No. 2:90-cv-0520 KJM DB P (E.D.Cal.), for his handling as he determines
 2   appropriate.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed August 26, 2019, are adopted in full;
 5          2. Plaintiff’s motion for a preliminary injunction (ECF No. 11) is denied;
 6          3. Based on plaintiff’s election to proceed on the cognizable claims screened by the court,
 7   defendant N. Counture is dismissed without prejudice; and
 8          4. This matter is referred back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: November 19, 2019.
11

12
                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
